Appeal dismissed. This bill in equity seeks approval of a merger plan of two Newburyport hospitals, which are Massachusetts charitable corporations, under the doctrine of cy pres. The single justice made comprehensive findings from which it appears that it has become impracticable to maintain Worcester Memorial Hospital, and that it has been closed; that *770an executed plan of merger with Anna Jaques Hospital has been approved by the corporation members of Worcester Memorial Hospital; that the Attorney General is in accord; and that the only opposition comes from certain trustees or members of Worcester Memorial Hospital who have been given leave to intervene as parties defendant. From a final decree approving the merger the interveners appealed. The single justice found that the interveners have no property interest and no substantial interest of any character to warrant their continued participation; that the interests which they purport to assert “are adequately, ably, and properly represented by the Attorney General”; that they have conferred no benefit, but, on the contrary, have caused the parties wholly unnecessary expense. The interveners are not parties “aggrieved by a final decree” under G. L. (Ter. Ed.) c. 214, § 19. They have no standing to appeal. Bolster v. Attorney General, 306 Mass. 387. First Christian Church v. Brownell, 332 Mass. 143. See Monroe v. Cooper, 235 Mass. 33.
Russell H. McGuirk of New Hampshire, for the interveners.
Hugh Morton, Assistant Attorney General, for the Attornej' General.
James T. Connolly, for Worcester Memorial Hospital.
Malcolm G. Ayers, for Anna Jaques Hospital, submitted a brief.